         Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                                     FOR THE
                              DISTRICT OF COLUMBIA

CHANDER K NAGPAL;                                    )
6384 Laguna Mirage Lane                              )
Elk Grove, CA 95758                                  )
                                                     )
SWARN ARORA;                                         )
GURCHARAN SINGH ARORA;                               )   Civil Action No 1:21-cv-885
JATIN ARORA;                                         )
NIKITA ARORA,                                        )
   G5 Ashtavinayak CHS, B-Wing                       )
   Navghar Road, Bhayandar East                      )
   Thane 401105, Maharashtra, India                  )
                                                     )      PLAINTIFFS’ ORIGINAL
                     Plaintiff(s)                    )          COMPLAINT
                                                     )    FOR WRIT IN THE NATURE OF
              v.                                     )    MANDAMUS AND VIOLATION
                                                     )           OF THE APA
ANTONY J. BLINKEN, in his official                   )
capacity, Secretary, U.S. Department of State;       )
   U.S. Department of State                          )
   2201 C St. NW                                     )
   Washington, DC 20520                              )
MERRICK B. GARLAND, in his official                  )
capacity, Attorney General, Office of Attorney       )
General, U.S. Department of Justice;                 )
    950 Pennsylvania Avenue, NW                      )
    Washington, DC 20530-0001                        )
IAN G. BROWNLEE, in his official capacity,           )
Acting Assistant Secretary, Bureau of Consular       )
Affairs;                                             )
DAVID J. RANZ, in his official capacity,             )
Consul General, United States Consulate,             )
Mumbai, India;                                       )
   U.S. Department of State                          )
   2201 C St. NW                                     )
   Washington, DC 20520                              )
CONN SCHRADER, in his official capacity,             )
Director, National Visa Center,                      )
   U.S. Department of State                          )
   2201 C St. NW                                     )
   Washington, DC 20520

                                                 1
           Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 2 of 9




                         Defendant(s).

______________________________________


Hashim G. Jeelani, Attorney for Plaintiffs, JEELANI LAW FIRM, PLC, 28411 Northwestern

Hwy, Suite 875, Southfield, Michigan 48034, Ph: 248-850-7841, Facsimile: 312-767-9030,

Email: hashim@jeelani-law.com.

                                         INTRODUCTION

       COME NOW CHANDER K NAGPAL, (hereinafter “NAGPAL” or collectively

“Plaintiffs”)   SWARN     ARORA,         (hereinafter   “SWARN”   or   collectively   “Plaintiffs”)

GURCHARAN SINGH ARORA, (hereinafter GURCHARAN or collectively “Plaintiffs”)

JATIN ARORA, (hereinafter JATIN or collectively “Plaintiffs”) NIKITA ARORA, (hereinafter

NIKITA or collectively “Plaintiffs”) the Plaintiffs, by and through the undersigned attorney, in

the above cause, and state as follows:

1.     This action is brought as a result of Defendants' failure to adjudicate Plaintiffs’

Immigrant Visa Applications (hereinafter “Applications”) within a reasonable period of time. As

a result of the Defendants’ unreasonable delay, the Plaintiff family members have been forced to

deal with unnecessary separation and significant financial and emotional hardship. Further,

Plaintiff NAGPAL is a disabled US Citizen and has waited 16 years for her opportunity to

reunite with her brother and his family. Moreover, without the Defendants’ action, Plaintiff

JATIN, who is in the U.S. on an OPT F1 employment status, will have to default on nearly

$700,000 of mortgage debt as his employment authorization will expire in July of this year;

without Legal Permanent Resident status, he cannot continue to live, work or pay his debts in the

U.S.

                                                   2
          Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 3 of 9




2.     Plaintiffs’ Applications have been pending in a period of processing for nearly one year

without any action by the National Visa Center (NVC) and United States Consulate in Mumbai,

India. Despite notifying the Plaintiffs that their application and documents have been finalized

and approved since March of 2020, the NVC has failed to forward the matter over to the

Consulate for the scheduling of an interview and issuance of an immigrant visa. The NVC and

Consulate cannot reasonably continue to use COVID-19 as a defense to their failure to forward

and adjudicate Plaintiffs’ Applications as the NVC is processing cases currently that have been

filed as recently as March 2021.

3.     Plaintiffs have a clear right to adjudication of the Applications in a timely manner. The

final adjudication of the Applications is a ministerial, nondiscretionary task that Defendants must

perform within a reasonable period of time. 5 U.S.C. §555(b).

4.     Defendants are in violation of the Administrative Procedures Act, 5 U.S.C. § 701 et seq.

As such, this action is brought to compel Defendants and those acting under them to take action

on the Applications.

                                               PARTIES

5.     Plaintiff NAGPAL, is a resident of Sacramento County, California, and a U.S. Citizen.

She is the Petitioner of an approved I-130 relative petition allowing for an immigrant visa to be

issued for SWARN, her sibling, and the remaining Plaintiffs as derivative family members.

6.     Plaintiff SWARN, is a resident of India, and the beneficiary of Plaintiff NAGPAL’s I-

130 relative petition.

7.     Plaintiff GURCHARAN, is resident of India, and a derivative beneficiary of the I-130

petition as the spouse of SWARN.


                                                3
            Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 4 of 9




8.     Plaintiff JATIN, is resident of India, and a derivative beneficiary of the I-130 petition as

the son of SWARN.

9.     Plaintiff NIKITA, is resident of India, and a derivative beneficiary of the I-130 petition as

the daughter of SWARN.

10.    Defendant ANTONY J. BLINKEN is the duly appointed Secretary of the United States

Department of State (hereinafter “DOS”). He is the head of the Department of State and is

responsible for setting and overseeing implementation of the policies and procedures employed

by the U.S. Department of State and all its various subdivisions, including the Bureau of

Consular Affairs, U.S. Embassies This action is filed against him in his official capacity.

11.    Defendant MERRICK B. GARLAND is the Attorney General of the United States; he is

an official generally charged with supervisory authority over all operations of the Department of

Justice (hereinafter “DOJ”) under 28 C.F.R. § 0.5. This action is filed against him in his official

capacity.

12.    Defendant IAN G. BROWNLEE is the Acting Secretary of State for Consular Affairs.

He is responsible for setting and overseeing implementation of the policies and procedures

employed by the Bureau of Consular Affairs. This action is filed against him in his official

capacity.

13.    Defendant DAVID J. RANZ is the Consul General of the United States Consulate in

Mumbai, India. He is the principal officer in charge of the Consulate. This action is filed

against him in his official capacity.

14.    Defendant CONN SCHRADER is the Director of the National Visa Center (NVC). He is

responsible for overseeing the collection of immigrant visa applications and supporting


                                                 4
          Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 5 of 9




documents from applicants and for coordinating interviews with United States consulates and

embassies abroad. This action is filed against him in his official capacity.

                                     JURISDICTION AND VENUE

15.    This Court has jurisdiction to hear this complaint and the claims stated herein by virtue of

28 U.S.C. §§ 1331, § 1361 and §2201 because this is a federal mandamus action brought to

compel Defendants to perform their statutory duties owed to the Plaintiffs. This Court has

additional jurisdiction by virtue of the Administrative Procedures Act, 5 U.S.C. § 701, et seq.,

because Plaintiffs are seeking judicial review of inaction by one or more of the Defendants.

16.    Venue is proper in the District Court for the District of Columbia pursuant to 28 U.S.C. §

1391(e) in that this is the district in which one of the Defendants resides.

                                EXHAUSTION OF REMEDIES

17.    The Plaintiffs have repeatedly requested the Defendants to take action on the

Applications and schedule the same for an interview. Further, Plaintiffs, through have initiated

numerous inquiries with the NVC without any resolution. The Plaintiffs have exhausted their

administrative remedies. Plaintiffs have supplied the NVC with documents that establish

Plaintiffs’ eligibility to receive an immigrant visa to come to the U.S. as a permanent resident.

18.    There are no further administrative remedies available for Plaintiffs to utilize.

                                      FACTUAL ALLEGATIONS

19.    On August 13, 2010, Plaintiff SWARN became the beneficiary of an approved I-130

(Receipt# WAC-05-048-50574), Petition for Alien Relative filed by his sister, Plaintiff

NAGPAL. The remaining Plaintiffs also acquired beneficiary rights based on their relationship

to SWARN. [EXHIBIT A].


                                                  5
            Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 6 of 9




20.       On April 30, 2020, Plaintiff SAJJAD was notified by the NVC that all required

documents have been received and approved in his case [NVC CASE# BMB2010770021].

[EXHIBIT B].

21.       Since the April 30, 2020 confirmation from the NVC, neither the NVC nor the United

States Consulate in Mumbai has made any further requests for information or evidence.

22.       Plaintiffs have paid all government fees charged by the Defendants to process their

Applications.

23.       Since April 30, 2020, Plaintiffs have made numerous requests with the National Visa

Center to have Plaintiffs Applications transferred to the United States Consulate in Mumbai,

India.

24.       Plaintiffs’ inquiries have resulted in continuous responses from the NVC stating that the

Plaintiffs’ Applications were undergoing processing, that no further information or documents

are needed from the Plaintiffs, and that processing will take an unknown period of time.

25.       Plaintiffs’ Applications now continue to be in a processing status with the NVC for

nearly one year, and are likely to continue in this status for months or years without judicial

action.

26.       The Department of State, the National Visa Center and the U.S. Consulate in Mumbai,

India refuse to allege an average processing time for Immigrant Visa Applications. Moreover,

the aforementioned agencies refuse to provide further explanation which would merit the need

for over one year of processing time, when all the required information has been gathered and

even approved.

27.       Plaintiffs have endured significant financial and emotional hardships as a result of the

unreasonable period of time that the Applications have been in administrative processing.
                                                  6
           Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 7 of 9




28.     Plaintiff NAGPAL, a disabled U.S. citizen, has been forced to live without her family for

years while awaiting this process legally; Defendants are unnecessarily and unreasonably adding

to this time period.

29.     Plaintiff JATIN is also on the cusp of financial and career disaster due to Defendants’

inaction as he is lawfully working in the U.S. and will have to default on nearly $700,000 of

mortgage debt if his application is not acted on, as his employment authorization currently ends

in July of 2021.

30.     The remaining Plaintiffs have suffered emotional hardships as they have been separated

from NAGPAL and JATIN for years due to the failure of the Defendants in acting on the

Applications.

                           VIOLATION OF THE APA- All Plaintiffs


31.     All prior paragraphs are re-alleged as if fully stated herein.

32.     Plaintiffs have a statutory right to apply for an immigrant visa pursuant to 8 U.S.C. §

1153.

33.     Defendants have a duty to adjudicate Plaintiffs’ Applications within a reasonable period

of time under 5 U.S.C. §555(b) and 22 CFR § 42.81.

34.     The duty owed to Plaintiffs is ministerial and so plainly prescribed as to be clear and free

from doubt.

35.     No other adequate remedy is available to Plaintiffs.

36.     Defendants have conducted the initial investigation and have sufficient information and

documentation about Plaintiffs to schedule them for an interview and adjudicate the Application.



                                                  7
           Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 8 of 9




37.     Given the Defendants’ lack of a sufficient reason for not forwarding the Applications and

scheduling the same for an interview for over one year, Plaintiffs’ Applications have been

pending for an unreasonably long period of time.

38.     Defendants have failed in their statutory duty to adjudicate the Applications in a

reasonable time.

39.     Defendants have violated the Administrative Procedures Act, 5 U.S.C. § 701 et seq., as

they are unlawfully withholding action on the Applications and have failed to carry out the

adjudicative functions delegated to them by law with regard to Plaintiffs’ cases.

40.     Defendants' delay in this case is, as a matter of law, arbitrary, in violation of Plaintiff

NAGPAL’s due process rights, and not in accordance with the law. Defendants have willingly

and unreasonably delayed and have refused to adjudicate the Applications, thereby depriving

Plaintiffs of the rights to which they are entitled.

41.     In addition, as a result of this delay, Plaintiffs have incurred enormous costs and now

significant attorney's fees; in effect, their entire lives are on hold due to Defendants' inaction.

                                          PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs respectfully pray:

        1. That the Defendants be cited to appear herein and that, upon due consideration, the

Court enter an order mandating a time certain to forward the Applications to the Consulate and

schedule the same for an interview.

        2. That the Court award reasonable attorney's fees under the Equal Access to Justice Act,

5 U.S.C. § 504, and such other and future relief as this Court deems proper under the

circumstances.

 Date: March 31, 2021                              Respectfully submitted,
                                                   8
Case 1:21-cv-00885-DLF Document 1 Filed 04/01/21 Page 9 of 9




                                 /s Hashim G. Jeelani
                             Hashim G. Jeelani, Esq. (MI0081)
                             JEELANI LAW FIRM, PLC
                             28411 Northwestern Hwy, Suite 875
                             Southfield, MI 48034
                             hashim@jeelani-law.com
                             Phone:(248) 850-7841
                             Fax:(312) 767-9030
                             Counsel for Plaintiffs




                             9
